per curiam :
El peticionario presentó demanda de divorcio por las causales de trato cruel e injurias graves. Como causa de acción, expuso lo siguiente:
“Desde hace algún tiempo la demandada comenzó a tratar cruelmente e injuriar gravamente al demandante, quien no obs-tante los actos persistentes y continuos de la demandada, en su ferviente deseo de evitar la disolución de su hogar, realizó ges-tiones de todo género para que ésta desistiera de su conducta con resultados totalmente infructuosos. Últimamente el proceder de la demandada, ha llegado a extremo tal que imposibilita al demandante el continuar la vida marital con ella.”
La demandada, Rosario Ferré, solicitó la desestimación de la demanda alegando que la misma no aducía hechos consti-tutivos de una causa de acción. En 18 de mayo de 1973 el tribunal de instancia emitió una orden declarando con lugar dicha moción de desestimación, exponiendo como fundamento de dicha orden que la demanda no alega hechos específicos de trato cruel.
De dicha orden recurrió ante nos mediante certiorari el peticionario y en 25 de junio de 1973 expedimos la siguiente resolución:
“Vista la solicitud de certiorari y los documentos que acom-pañan a la misma, se le requiere a la demandada en el caso civil número RF-73-1360, que comparezca a mostrar causa, si alguna tuviere, dentro del término de 10 días por la cual no se deba expedir el auto solicitado, y una vez expedido, dejar sin efecto la resolución recurrida y en su lugar dictar otra declarando sin *569lugar la moción para desestimar presentada por dicha deman-dada.”
Habiendo comparecido la demandada en el caso civil RF-73-1360 y habiendo este Tribunal examinado su compare-cencia por escrito, se expedirá el recurso solicitado, se dejará sin efecto la orden recurrida de 18 de mayo de 1978 y se declarará sin lugar la moción para desestimar presentada por la demandada.
El Juez Asociado, Señor Martínez Muñoz, no intervino.